DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. 

Objections
The drawing is objected to because of the following informalities:  “Fig.1” should be deleted, because the drawing contains only one figure.  Accordingly, “Fig.1” in the specification should be amended as “The/the figure”. Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claimed ratio pf dehydration liquid removed lacks of the reference.  For examination purpose, the reference is considered as the total volume of water and organic solvents.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-11 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 16/462771 in view of   Unohara et al. (WO 2015046324, US 20160244612 as English equivalent).	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘771 (claims 1-11) discloses the claimed process of producing PAS: monomer, NMP content/ratio, sodium acetate content, water content, sulfur/water molar ratio, NMP/water ratio, NMP/sulfur ratio, melt viscosity, washing and drying, etc.
‘771 is silent on claimed dehydration temperature and polymerization temperature, which is well known and taught by Unohara.  Unohara (abs., claims, examples, 1, 19, 24-30, 39-54, 60, 74-85, 126, 135-136, Table 1) discloses a similar process of producing polyarylene sulfide (PAS) for molding comprising a dehydration step of obtaining sulfur source by heating sodium hydrosulfide, sodium hydroxide, NMP, water followed by a polymerization step by reaction with p-dichlorobenzene with addition of NMP. The °C, overlapping with the claimed ranges.  The first step polymerization temperature is 230-245 °C, and the second polymerization temperature is 245-276 °C.  overlapping with the claimed ranges.    It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The 771’ and Unohara are silent on the claimed yield of instant claim 9.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the 771’ and Unohara teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. yield, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant' s position that this would not be the case: (1) applicant must provide evidence to support the applicant' s position, and (2) it would be the examiner' s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766